Order entered suspending respondent until further order of this court. Memorandum: By respondent’s own statements and admissions, it appears that his physical and mental condition has been, and is such as to render him incapable of adequately discharging his duties as an attorney, and he should therefore be suspended from the practice of law with leave to apply to terminate the suspension upon a satisfactory showing. of recovery from his present admitted incapacity. All concur. Present — Williams, P. J., Bastow, Goldman, Henry and Marsh, JJ.